Moyer, C.J.
Before this court stand six Ohio drivers whose licenses were suspended administratively, pursuant to R.C. 4511.191, subsequent to arrest for violation of R.C. 4511.19. The legal issue presented by their appeals is whether the administrative suspension of their licenses under R.C. 4511.191 precludes subsequent prosecution of criminal drunk driving charges pursuant to the Double Jeopardy Clauses of the Ohio and United States Constitutions. Of these six drivers, four (Gustafson, Miller, Brown and Smith) submitted to chemical tests upon the request of the arresting officer, while two (Roth and Bayman) refused to take such a test.
We begin our analysis by setting forth a simplified statement of the procedures now governing administrative license suspensions in Ohio. In 1993 the Ohio General Assembly enacted comprehensive legislation1 designed to combat the devastating problems associated with drunk driving on Ohio highways. Included in the legislation were revisions to Ohio’s implied consent statute, R.C. 4511.191, authorizing, for the first time, immediate “on-the-spot” suspensions of driving privileges at the time of a DUI arrest. R.C. 4511.191(D). Acting “[o]n behalf of the registrar” of the bureau of motor vehicles (“BMV”), an arresting officer now is required to implement an administrative license suspension as to a motorist who either (1) refuses, upon the officer’s request, to submit to a chemical test to determine blood, breath or urine alcohol content, or (2) takes the test, but “fails” it, i.e., registers a blood-, breath- or urine-alcohol content exceeding statutory limits. Id. Duration of the ALS is established by R.C. 4511.191(E) and (F), and ranges from ninety days (imposed upon a first offender who “fails” a chemical test) to five years (imposed upon an arrestee who refuses testing, and has refused chemical testing on three or more prior occasions in the preceding five years).
A driver may appeal the administrative license suspension at an initial appearance before the criminal court hearing the DUI charge, which, unless continued, occurs within five days of arrest. R.C. 4511.191(G). Appeal of an ALS does not, *432however, stay or otherwise affect the running of the suspension. R.C. 4511.191(H).
Following the prescribed term of the suspension, the driver may request the BMV to return or reissue the suspended license, which the BMV must do upon payment of a $250 reinstatement fee and proof of compliance with Ohio’s financial responsibility requirements. R.C. 4511.191(L).
I
Double Jeopardy Analysis
The Double Jeopardy Clause of the Fifth Amendment to the United States Constitution provides that “[n]o person shall * * * be subject for the same offense to be twice put in jeopardy of life or limb,” and is applicable to the states through the Fourteenth Amendment. Benton v. Maryland (1969), 395 U.S. 784, 89 S.Ct. 2056, 23 L.Ed.2d 707; State v. Tolbert (1991), 60 Ohio St.3d 89, 90, 573 N. E.2d 617, 619. Similarly, Section 10, Article I of the Ohio Constitution provides that “[n]o person shall be twice put in jeopardy for the same offense.” Ohio courts have historically treated the protections afforded by the Double Jeopardy Clauses of the Ohio Constitution and the United States Constitution as coextensive. See State v. Konicek (1984), 16 Ohio App.3d 17, 17-18, 16 OBR 18, 18-19, 474 N.E.2d 363, 364; State v. Moss (1982), 69 Ohio St.2d 515, 517, 23 O.O.3d 447, 448, 433 N.E.2d 181, 184; State v. Royster (1982), 3 Ohio App.3d 442, 443, 3 OBR 521, 522, 446 N.E.2d 190, 192. We therefore proceed based on the premise that the Double Jeopardy Clause of each Constitution prohibits (1) a second prosecution for the same offense after acquittal, (2) a second prosecution for the same offense after conviction, and (3) multiple punishments for the same offense. United States v. Halper (1989), 490 U.S. 435, 440, 109 S.Ct. 1892, 1897, 104 L.Ed.2d 487, 496, citing North Carolina v. Pearce (1969), 395 U.S. 711, 717, 89 S.Ct. 2072, 2076, 23 L.Ed.2d 656, 644-665.
Prior to the decisions of the United States Supreme Court in Halper, courts uniformly accepted the principle that sanctions imposed pursuant to “civil” or “administrative” proceedings did not trigger the Double Jeopardy Clause so as to preclude either subsequent criminal prosecutions or criminal punishments. Helvering v. Mitchell (1938), 303 U.S. 391, 58 S.Ct. 630, 82 L.Ed. 917; United States v. Ward (1980), 448 U.S. 242, 248, 100 S.Ct. 2636, 2641, 65 L.Ed.2d 742, 749. In Halper, however, the court recognized that a line could be crossed at which civil damage recoveries could become “punishments” for double jeopardy purposes.
In Halper, the manager of a medical laboratory Medicaid provider was indicted, convicted, and sentenced on sixty-five criminal fraud counts. Subsequently, the federal government brought suit pursuant to the False Claims Act (Sections 3729-2731, Title 31, U.S.Code), claiming it was entitled to judgment for *433more than $130,000 in “civil penalties,” that sum representing the statutorily established maximum penalty of $2,000 on each of the sixty-five counts. The government’s actual losses, however, totaled only $580, plus the costs of investigating and prosecuting the case.
The Halper court recognized that both criminal and civil proceedings may advance punitive as well as remedial goals, and held that “in determining whether a particular civil sanction constitutes criminal punishment, it is the purposes actually served by the sanction in question, not the underlying nature of the proceeding giving rise to the sanction, that must be evaluated.” Id. at 447, 109 S.Ct. at 1901, 104 L.Ed.2d at 501, fn. 7. The court cited Kennedy v. Mendoza-Martinez (1963), 372 U.S. 144, 168, 83 S.Ct. 554, 567, 9 L.Ed.2d 644, 660-661, in recognizing that a sanction appearing excessive in relation to its nonpunitive purpose might well be deemed “punishment.” This implied that disproportionality between the magnitude of the sanction and the harm caused by the underlying conduct was critical. The court remanded the case for the trial court to determine the maximum fine which could be imposed consistent with a remedial, rather than punitive, purpose, holding that “under the Double Jeopardy Clause a defendant who already has been punished in a criminal prosecution may not be subjected to an additional civil sanction to the extent that the second sanction may not fairly be characterized as remedial, but only as a deterrent or retribution.” (Emphasis added.) Id. at 448-449, 109 S.Ct. at 1902, 104 L.Ed.2d at 502. While recognizing that the trial court’s inquiry on remand would “not be an exact pursuit,” the court left it to the lower court to determine “the size of the civil sanction the Government may receive without crossing the line between remedy and punishment.” Id. at 449-450, 109 S.Ct. at 1902, 104 L.Ed.2d at 502-503.
More recently, the United States Supreme Court again considered the issue of “criminal punishment” vis-a-vis “civil sanction” in Austin v. United States (1993), 509 U.S. 602, 113 S.Ct. 2801, 125 L.Ed.2d 488. Austin did not involve alleged violation of the Double Jeopardy Clause, but rather presented a challenge to drug-related forfeitures of property based on the Excessive Fines Clause of the Eighth Amendment to the United States Constitution. Nevertheless, the court found its prior analysis in Halper to be helpful in determining whether the forfeiture of property constituted “punishment” for purposes of the Excessive Fines Clause. The Austin court concluded that forfeiture proceedings “historically have been understood, at least in part, as punishment,” id. at 618, 113 S.Ct. at 2810, 125 L.Ed.2d at 503, and that forfeitures constituted fines, i.e., “ ‘payment to a sovereign as punishment for some offense,’ ” id. at 622,113 S.Ct. at 2812, 125 L.Ed.2d at 505. The case was remanded to the trial court for determination of whether the forfeiture at issue was excessive in relation to the offense committed, or, alternatively, represented a fine which fell within constitutional, nonexcessive, limits. Id.
*434In Dept. of Revenue of Montana v. Kurth Ranch (1994), 511 U.S. 767, 114 S.Ct.1937, 128 L.Ed.2d 767, the court again, as in Halper, was called upon to determine whether a particular sanction constituted a “punishment” for purposes of the Double Jeopardy Clause so as to preclude subsequent imposition of additional “punishment.” At issue in Kurth Ranch was a Montana tax assessed on the possession and storage of dangerous drugs. Members of the Kurth family were convicted of criminal drug law violations and sentenced to prison terms. The state of Montana then separately assessed a tax of nearly $900,000 on the Kurth family, and thereafter pursued its claim in federal bankruptcy proceedings. The United States Supreme Court affirmed lower court findings denying recognition of Montana’s claim, noting that “ ‘there comes a time in the extension of the penalizing features of the so-called tax when it loses its character as such and becomes a mere penalty with the characteristics of regulation and punishment.’ ” Id., 511 U.S. at -, 114 S.Ct. at 1946, 128 L.Ed.2d at 778. It therefore held that collection from the Kurths of the assessed tax of nearly $900,000 was precluded as violative of the Double Jeopardy Clause’s prohibition against imposition of successive punishments in separate proceedings.
To summarize the holdings of the Halper-Austin-Kurth Ranch trilogy, in Halper the Supreme Court held that “civil” damage assessments can cross a line beyond which the assessments become nonremedial and a punishment for double jeopardy purposes; in Austin the court held that “civil” forfeitures can cross a line beyond which that sanction becomes nonremedial and a punishment for Eighth Amendment purposes; and in Kurth Ranch the court held that “civil” taxes can cross a line beyond which they lose their character as true taxes and become a punishment for double jeopardy purposes.2
*435We proceed in accordance with established double jeopardy principles to analyze Ohio’s statutory administrative license suspension framework to determine (1) whether an administrative license suspension and a criminal DUI prosecution constitute “multiple prosecutions,” (2) whether an ALS and a criminal prosecution for driving under the influence of intoxicants constitute separate proceedings based on the same conduct, and (3) whether “multiple punishments” are imposed where judicial sentencing following conviction of driving while under the influence as well as a statutory license suspension are imposed.
A
“Multiple Prosecution” Analysis
“The risk to which the [Double Jeopardy] Clause refers is not present in proceedings that are not ‘essentially criminal.’ ” Breed v. Jones (1975), 421 U.S. 519, 528, 95 S.Ct. 1779, 1785, 44 L.Ed.2d 346, 354-355. Nor does the Double Jeopardy Clause preclude criminal prosecution based on the fact that civil administrative proceedings based on the same conduct have previously been initiated. Helvering, supra; Ward, supra; United States v. One Assortment of 89 Firearms (1984), 465 U.S. 354, 359, 104 S.Ct. 1099, 1103, 79 L.Ed.2d 361, 366; Dept. of Natural Resources v. Prescott (1989), 42 Ohio St.3d 65, 68, 537 N.E.2d 204, 207. See, also, State v. Casalicchio (1991), 58 Ohio St.3d 178, 569 N.E.2d 916; 3 LaFave & Israel, Criminal Procedure (1984) 61-62, Section 24.1(b).
Jeopardy attaches, so as to preclude subsequent criminal proceedings, at different points in time depending on the nature of the proceeding in question. Where a criminal defendant has invoked the right to trial by jury, jeopardy does not attach so as to preclude subsequent criminal proceedings until the jury is impaneled and sworn. Crist v. Bretz (1978), 437 U.S. 28, 98 S.Ct. 2156, 57 L.Ed.2d 24. Similarly, jeopardy does not attach in a criminal bench trial until the court begins to hear evidence. Serfass v. United States (1975), 420 U.S. 377, 95 S.Ct. 1055, 43 L.Ed.2d 265. In other situations, jeopardy based on having undergone an initial criminal trial attaches after acquittal or conviction. Brown v. Ohio (1977), 432 U.S. 161, 165, 97 S.Ct. 2221, 2225, 53 L.Ed.2d 187, 194.
In sum, insofar as the Double Jeopardy Clause precludes successive criminal prosecutions, the proscription is against a second criminal trial after jeopardy has attached in & first criminal trial.
We do not read the Halper-Austin-Kurth Ranch trilogy as altering these well-settled principles, nor do we believe that an administrative license suspension *436constitutes a proceeding to which jeopardy attaches so as to preclude subsequent criminal prosecution for drunk driving.
Criminal prosecution after an immediate ALS does not result in the defendant being subjected to a second “trial,” because he has not undergone a first “trial.” The immediate deprivation of a driver’s license through an automatic license suspension as provided by R.C. 4511.191 is accomplished through administrative proceedings of a summary nature conducted by the arresting law enforcement officer. It does not result in either a “conviction” or an “acquittal,” nor can it reasonably be construed as having subjected the motorist to the stresses, embarrassment, and expense associated with a criminal trial. Cf. United States v. Martin Linen Supply Co. (1977), 430 U.S. 564, 569, 97 S.Ct. 1349, 1353, 51 L.Ed.2d 642, 649, quoting Green v. United States (1957), 355 U.S. 184, 187-188, 78 S.Ct. 221, 223, 2 L.Ed.2d 199, 204. The administrative suspension of one’s driver’s license is simply not the type of proceeding to which double jeopardy protection attaches so as to preclude a subsequent criminal prosecution. Accord State v. Toyomura (1995), 80 Hawaii 8, 16, 22-23, 904 P.2d 893, 901, 907-908 (A proceeding similar in nature to an ALS appeal “does not bar a subsequent criminal prosecution, whether the * * * proceeding ‘ended in [the motorist’s] favor’ or resulted in an ‘acquittal.’ ”); State v. Jones (1995), 340 Md. 235, 242, 666 A.2d 128, 131 (“since neither party contends that the administrative suspension of Jones’s license constituted a ‘prosecution,’ the imposition of criminal sanctions against Jones for driving while intoxicated violates the Double Jeopardy Clause only if it constitutes a second punishment.”); Taylor v. Sherrill (1991), 169 Ariz. 335, 819 P.2d 921 (civil traffic infraction proceedings did not bar subsequent criminal prosecution); Purcell v. United States (D.C.App.1991), 594 A.2d 527. See, also, LaFave & Israel, supra, at Section 24.1(b).
We agree with the analyses and conclusions of those courts. Double jeopardy prohibitions do not preclude the state from trying a defendant criminally for violation of R.C. 4511.19 after an administrative license suspension imposed pursuant to R.C. 4511.191. The state retains its right to seek criminal conviction through criminal prosecution.
Our conclusion is supported by the United States Supreme Court’s ultimate disposition of Halper. Although recognizing that prior criminal actions had resulted in convictions, the Halper court found no fault with the initiation of subsequent civil proceedings or with the imposition of both civil and criminal sanctions. Rather, the court remanded the cause for further proceedings to assess a civil sanction which did not “cross the line” to punishment. Similarly, in Austin, the court acknowledged the legitimacy of civil forfeiture proceedings brought subsequent to a prior criminal conviction obtained in state court, and remanded the case for lower court analysis as to whether punitive fines imposed *437in the civil proceedings were excessive, thereby violating the Excessive Fines Clause of the Eighth Amendment. Halper and its progeny are instructive not regarding the prohibition of the Double Jeopardy Clause against multiple prosecutions, but rather as to its prohibition against multiple punishments. As one commentator has noted:
“[U]nder the Supreme Court’s holding in Halper, the government is entitled to convict and punish an individual in a criminal prosecution and also impose a penalty upon her in a separate civil proceeding, even though both sanctions are based upon the same conduct. * * * [I]f a civil penalty that constitutes ‘punishment’ for double jeopardy purposes is held to bar the government from subsequently prosecuting the individual criminally for the same conduct, the government will be deprived of the opportunity to obtain a criminal conviction and to impose the full range of permissible sanctions, both criminal and civil, upon the individual. Such a result appears to be inconsistent with Halper.” Rudstein, Civil Penalties and Multiple Punishment Under the Double Jeopardy Clause: Some Unanswered Questions (1993), 46 Okla.L.Rev. 587, 602-603.
We therefore hold that, where an administrative license suspension occurs át the time of arrest, subsequent motions to dismiss criminal DUI proceedings based on double jeopardy principles should be overruled. The Double Jeopardy Clauses of the Fifth Amendment to the United States Constitution and Section 10, Article I of the Ohio Constitution do not preclude criminal prosecution and trial of motorists for driving in violation of R.C. 4511.19 based upon, and subsequent to, the imposition of an administrative license suspension pursuant to R.C. 4511.191.
B
“Separate Proceedings” Analysis
The Double Jeopardy Clause affords protection not only from multiple prosecutions, but also from imposition of multiple punishments in separate and successive proceedings. If pursued in a single proceeding, however, multiple punishment may constitutionally be imposed, and the state may obtain the full range of both civil and criminal penalties. Kurth Ranch, 511 U.S. at -, 114 S.Ct. at 1945, 128 L.Ed.2d at 778; Halper, 490 U.S. at 450, 109 S.Ct. at 1903, 104 L.Ed.2d at 503. The state argues that the double jeopardy arguments made by the motorists before us should be resolved against them in that an ALS and a criminal prosecution occur in the same, rather than separate, proceedings. The state contends that it is irrelevant whether an ALS constitutes “punishment,” as subsequent criminal punishment could nevertheless be imposed, because it is imposed in the same proceeding. We do not agree.
*438By the express terms of R.C. 4511.191, an immediate and automatic license suspension is accomplished through “administrative proceedings” of a summary nature, i.e., the arresting officer, acting as the agent of the BMV, demands and confiscates the license “on the spot.” These proceedings are not conducted in the criminal court which thereafter determines matters of criminal guilt or innocence of the DUI charge. Rather, these proceedings are conducted initially by an arresting officer at public roadsides or in police stations, and processed thereafter not in any judicial forum, but within the bureaucracy of the BMV. They are intended to remove from the highway those motorists who are a threat to themselves and to others, as determined by their refusal to expose themselves to a test for alcohol content, or as indicated by their tested alcohol level. By law, the suspension of the driver’s license becomes an administrative fait accompli at the time the license is physically seized by the officer.
The fact that the General Assembly has provided an opportunity for a post-suspension administrative appeal of the ALS in the court in which the DUI charges are filed does not change this conclusion. Although the administrative appeal of the ALS may (but need not) be presided over by the same judicial officer as presides over the criminal DUI case, that circumstance does not consolidate the administrative license suspension and the DUI prosecution into the “same proceeding” for double jeopardy purposes.
Both the Third and the Seventh District Courts of Appeals held in the causes sub judice that the ALS and the criminal proceedings take place separately for double jeopardy purposes. We concur in their analyses of this issue. We hold that an ALS imposed pursuant to R.C. 4511.191 and a criminal DUI prosecution for violation of R.C. 4511.19 arising out of the same arrest constitute separate proceedings for double jeopardy purposes.
C
“Multiple Punishment” Analysis
Because we hold (1) that the state may criminally prosecute DUI charges subsequent to an ALS, and (2) that the administrative license suspension is imposed in proceedings separate from the criminal prosecution, the Double Jeopardy Clause is applicable in Ohio ALS cases, if at all, based on the third prohibition described in Halper, i.e. the prohibition against multiple punishments for the same offense.
We first determine that an administrative license suspension, whether based on a test failure or a test refusal, is a sanction based on the same offense or conduct as is subsequent prosecution of a charge of violating R.C. 4511.19, ie., driving while intoxicated.
*439We reject the argument that a refusal ALS is based on a different offense from that at issue in a subsequent DUI prosecution alleging violation of R.C. 4511.19(A)(1). Whether a driver ultimately is charged with R.C. 4511.19(A)(1) (which requires proof of impairment) or 4511.19(A)(2), (3) or (4) (which require proof of driving with blood-, breath-, or urine-alcohol content higher than allowed by law), the conduct or offense that all administrative license suspensions and all R.C. 4511.19 prosecutions are intended to combat is drunken driving.
A person arrested for DUI may be proved guilty of criminal drunken driving in either of two ways: he may be convicted based upon proof that his driving had become actually impaired as demonstrated by his conduct, or he may be convicted simply upon introduction of chemical test failures. R.C. 4511.19(A). Where an arrestee refuses to take a chemical test, the state’s prosecution may hinge solely on the testimony of the arresting officer or other witnesses, thereby limiting the range of means by which the state may obtain an conviction.
However, the act of refusing a chemical test for alcohol, standing alone, does not constitute a criminal “offense” of any kind. Ohio police officers are not statutorily authorized to randomly demand chemical alcohol testing of Ohio drivers in the absence of an arrest for DUI, and there is no criminal charge which can be lodged for the act of refusing a chemical test. Nor does R.C. 4511.191 authorize imposition of an ALS based solely on a driver’s refusal to take a chemical test. Rather, the implied consent statute authorizes a police officer to ask a driver to undergo a chemical test for alcohol only where the officer has first determined that probable cause exists for arrest for the offense of driving while intoxicated.
Were it the refusal itself which constituted the conduct for which an ALS is imposed, there would be no logical justification for the statute to authorize termination of a refusal ALS upon the entry of a guilty or no contest plea to DUI. Yet R.C. 4511.191(E) provides for such a termination “if the offense for which the plea is entered arose from the same incident that led to the suspension or denial, ” i.e., a valid, probable cause arrest for DUI. (Emphasis added.)
In short, an R.C. 4511.191 administrative license suspension is inextricably intertwined with, and dependent upon, an arrest for violation of Ohio’s DUI statute, R.C. 4511.19. This conclusion results regardless of whether the ALS was issued in connection with a test refusal, or in connection with a test failure. We conclude that both an administrative license suspension and criminal punishments imposed in consequence of a DUI conviction are imposed based on the same conduct or offense, i.e., driving while intoxicated. See, generally, Eravitz, Ohio’s Administrative License Suspension: A Double Jeopardy and Due Process Analysis (1996), 29 Akron Law Review 123, at 179 et seq. >
*440Pursuant to Halper and its progeny, we therefore must determine whether an ALS constitutes a first “punishment” for double jeopardy purposes, so as to preclude imposition of subsequent criminal punishment for violation of Ohio’s DUI law, or conversely, may “fairly be characterized as remedial.” Halper, supra, at 449, 109 S.Ct. at 1902, 104 L.Ed.2d at 502.
This court has historically and repeatedly characterized driver’s license suspensions imposed pursuant to Ohio’s implied consent statutes as being civil in nature and remedial in purpose. State v. Starnes (1970), 21 Ohio St.2d 38, 50 O.O.2d 84, 254 N.E.2d 675; Hoban v. Rice (1971), 25 Ohio St.2d 111, 54 O.O.2d 254, 267 N.E.2d 311; Andrews v. Turner (1977), 52 Ohio St.2d 31, 6 O.O.3d 149, 368 N.E.2d 1253. Our prior law is thus consistent with that in the overwhelming majority of states. See Luk v. Commonwealth (1995), 421 Mass. 415, 425, 658 N.E.2d 664, 671-672, at fn. 16 (containing a lengthy compilation of recent ALS double-jeopardy cases finding administrative license suspensions to be non-punitive and remedial in purpose). See, also, e.g., State v. Savard (Me.1995), 659 A.2d 1265; State v. Jones (1995), 340 Md. 235, 666 A.2d 128; State v. Talavera (1995), 127 Idaho 700, 905 P.2d 633. Similarly, the United States Supreme Court has recognized that states possess a compelling interest in promptly removing drunken drivers from the road in order to protect public safety. Mackey v. Montrym (1979), 443 U.S. 1, 17-18, 99 S.Ct. 2612, 2620-2621, 61 L.Ed.2d 321, 334.
Nevertheless, we remain cognizant of the underlying theme of Halper-Austin-Kurth Ranch that sanctions which may initially be justified as remedial can simply go too far, to the point that they must be deemed “punishment” for double jeopardy purposes. Our precedent, as well as that of the majority of other states, supports the conclusion that administrative license suspensions are, at least in their initial application, remedial in purpose and thus do not ab initio constitute “punishment” for double jeopardy purposes. Short-term suspensions of a reasonable duration of time may “fairly be characterized as remedial” within the double jeopardy framework established by Halper. Such a suspension serves the remedial purpose of providing interim protection of the public during the period of time required to obtain full and fair adjudication of the driver’s guilt or innocence of criminal drunk driving.
However, the 1993 amendments to R.C. 4511.191 extended the duration of administrative license suspensions in particular cases beyond the time within which disposition of an underlying criminal DUI charge could reasonably be expected. For example, the statute provides for an ALS to continue beyond a “not guilty” adjudication on the criminal charge in cases where a suspension is imposed based upon refusal to submit to a chemical test upon the request of an officer. In such cases, “any subsequent finding that the person is not guilty of the [DUI] charge * * * does not terminate or otherwise affect the suspension.” *441R.C. 4511.191(H)(2). Similarly, a motorist arrested for DUI who “fails” a chemical test, but later pleads not guilty to the DUI charge, but who is nevertheless convicted, is not entitled to termination of the ALS. In contrast, conviction subsequent to a guilty or no contest plea does entitle the defendant to termination of the ALS. See R.C. 4511.191(G)(1) read in pari materia with R.C. 4511.191(H)(2) and (K). These aspects of R.C. 4511.191 weigh in favor of a conclusion that, while the statute in its initial application serves the goal of remediation, it may be applied so as to primarily serve goals of punishment.
Our interpretation of Halper, Austin, and Kurth Ranch causes us to conclude that R.C. 4511.191 may, in its application to particular cases, “cross the line” and become excessive in relation to the legitimate nonpunitive, remedial purpose of removing dangerous drivers from the public highways. We observe that an arrest for DUI does not require the conclusion that continued driving by an arrestee, upon obtaining sobriety, constitutes a threat to highway safety. Nevertheless, the General Assembly has determined that error, if any, in the application of such a presumption as to arrestees must be made on the side of removing potentially dangerous drivers from the highways. A short-term automatic administrative license suspension legitimately serves that remedial goal. However, the need for administrative remedial suspension ends at the point where a criminal conviction of drunk driving is obtained, at which time a court has authority to judicially impose a license suspension in accordance with law and the individual circumstances of the defendant before it. R.C. 4507.16.
We have reviewed numerous cases from other jurisdictions in which defendants have challenged drunk driving prosecutions on double jeopardy grounds subsequent to administrative license suspension. Those jurisdictions are nearly uniform in finding the imposed suspensions before them to be “remedial” in nature, so as to satisfy a Halper double-jeopardy analysis. However, our review does not disclose a case in which an administrative license suspension statute imposing sanctions as severe as R.C. 4511.191 has withstood a double-jeopardy “punishment” analysis. Rather in the cases we have reviewed,3 the statutes under *442consideration have authorized maximum suspension periods of significantly shorter duration than does R.C. 4511.191, generally not exceeding a maximum ALS period of one year.
In contrast, R.C. 4511.191 authorizes administrative license suspensions for as long as five years, while failing to provide for mandatory rehabilitative training for offenders, and, in some circumstances, irrespective of the ultimate determination of the driver’s guilt or innocence of the underlying criminal DUI charge.
We conclude that an automatic and immediate administrative license suspension “crosses the line,” transforming an initially remedial license suspension into a punishment for double jeopardy purposes, at the point of criminal sentencing after a DUI conviction for violation of R.C. 4511.19. At that point, continued recognition or enforcement of the ALS would result in cumulative “punishment” being imposed upon the criminal offender, which is precluded by the Double Jeopardy Clauses of the United States and the Ohio Constitutions.
Accordingly, a sentencing court has judicial power pursuant to Sections 1 and 4, Article IV of the Ohio Constitution to order the termination of an administrative license suspension at the time of sentencing, as continuation of the ALS would result in unconstitutional application of R.C. 4511.191 to the criminal offender. To “fairly be characterized as remedial” rather than punishment for double jeopardy purposes, an ALS must terminate upon sentencing for violation of R.C. 4511.191, if the ALS has not already expired by operation of law.
Some defendants argue that R.C. 4511.191 appears to have been enacted, at least in part, to “make an example” of arrested drivers and to deter others from driving while drunk. Assuming the validity of the argument, it does not follow that every ALS imposed pursuant to R.C. 4511.191 constitutes a “punishment” for double jeopardy purposes. In Kurth Ranch the court noted that “while a high tax rate and deterrent purpose lend support to the characterization of the drug tax as punishment, these features, in and of themselves, do not necessarily render the tax punitive.” (Emphasis added.) Kurth Ranch, 511 U.S. at -, 114 S.Ct. at 1947, 128 L.Ed.2d at 779. In addition, we concur with Justice Kennedy’s admonition in Halper that courts should not be required to conduct a “broad inquiry into the subjective purposes that may be thought to lie behind a given judicial proceeding.” Id., 490 U.S. at 453, 109 S.Ct. at 1904, 104 L.Ed.2d at 504 (Kennedy, J., concurring). As noted by Justice Kennedy, “[s]uch an inquiry would be amorphous and speculative, and would mire the courts in the quagmire of differentiating among the multiple purposes that underlie every proceeding, *443whether it be civil or criminal in name.” Id. at 453, 109 S.Ct. at 1904, 104 L.Ed.2d at 505.
We therefore hold that an administrative license suspension ceases to be remedial and becomes punitive in nature to the extent it is deemed to continue subsequent to conviction and sentencing for violation of R.C. 4511.19. Because an ALS loses its remedial character upon judicial adjudication of guilt and sentencing for the DUI charge, the Double Jeopardy Clauses of the United States and Ohio Constitutions preclude continued recognition of an ALS following judicial imposition of criminal penalties.
II
Dispositions
Gustafson has not yet stood criminal trial to adjudicate the DUI charge against him, and our conclusion that the lower court erred in precluding further prosecution requires a reversal and remand of his case for further proceedings to resolve the criminal charge of violation of R.C. 4511.19.
Upon remand, the ultimate disposition of Gustafson’s criminal case is a matter for determination in the first instance by the trial court. However, this court takes judicial notice of the fact that numerous cases presenting double jeopardy challenges similar to Gustafson’s are currently pending in the courts of Ohio. We therefore include several additional observations which may prove useful to trial courts in determining those cases.
On remand, Gustafson presumably will be adjudicated either “guilty” or “not guilty” of the criminal DUI charge against him. Presumably Gustafson’s ninety-day ALS has expired by its own terms, as more than two years have passed since his ALS was imposed. If Gustafson is found guilty of the DUI charge, the trial court will thus not likely be called upon to order termination of an ALS. The question may instead arise whether Gustafson’s completion of the full ninety-day suspension imposed pursuant to R.C. 4511.191 requires a different resolution of his double jeopardy challenge.
We have concluded that a short-term administrative license suspension may “fairly be characterized as remedial” in purpose insofar as it provides for interim protection of the public pending judicial determination of the driver’s guilt or innocence of drunk driving. A first-time defendant charged with that crime has a statutory right to obtain a speedy trial of the DUI charge within ninety days. R.C. 2945.71 et seq. In many cases, as in Gustafson’s case, expiration of an administrative license suspension before trial will occur, if at all, as a result of the defendant’s own waiver of speedy trial protections. In such a situation, a trial *444court may well find that the administrative license suspension continued to be of a remedial nature throughout its full statutory duration.
If, alternatively, Gustafson is adjudicated not guilty of the DUI charge, his double jeopardy arguments necessarily fail. A “not guilty” adjudication precludes imposition of criminal punishment. A court need not engage in a Halper analysis to determine whether a sanction was “remedial” or constitutes “punishment” when a single sanction has been imposed. In such a circumstance, double jeopardy considerations do not arise.
The remaining cases pending before this court are cases in which DUI prosecutions have proceeded to judgment of conviction and sentencing following the overruling of motions to dismiss the DUI charges. We thus are called upon to determine whether the decisions of the lower courts in those cases are consistent with our holdings herein.
We first examine the cases of Sally Bayman and Kenneth Roth, both of whom refused chemical testing at the time of arrest, and later entered pleas of no contest to the DUI charges filed against them. Having determined that the imposition of administrative license suspensions at the time of their arrests did not justify dismissal of the criminal proceedings against them based on the Double Jeopardy Clause, we find that the express terms of R.C. 4511.191 mandate the disposition of their appeals. R.C. 4511.191(K) provides:
“A suspension of the driver’s * * * license * * * for refusal to submit to a chemical test to determine the alcohol, drug, or alcohol and drug content of the person’s blood, breath, or urine pursuant to division (E) of this section, shall be terminated by the registrar upon receipt of notice of * * * conviction after entering a plea of no contest under Criminal Rule 11 to, operating a vehicle while under the influence of alcohol, * * * if the offense for which the plea is entered arose from the same incident that led to the suspension or denial.”
Because the statute expressly authorizes termination of an ALS upon a chemical-test refusal followed by a “no contest” plea, Bayman and Roth’s causes are affirmed for the reasons discussed herein and remanded, with instructions that the trial court issue an order to BMV to terminate their respective ALSs, retroactive to the date of sentencing on the DUI convictions.
We affirm the judgments of the lower court as to appellants Miller, Brown and Smith, who consented to breath-alcohol testing, but failed the chemical test. Upon entry of conviction and sentencing, their administrative license suspensions were properly ordered terminated, as at that point in time their ALSs ceased to be “remedial” in purpose as that term is used in the double-jeopardy context. Continued recognition of each defendant’s ALS subsequent to conviction and criminal sentencing would therefore result in these appellants being punished *445twice in separate proceedings based on the same conduct of drunk driving. Thus, R.C. 4511.191 would be applied unconstitutionally to them.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney and Karpinski, JJ., concur.
Douglas, J., concurs separately.
Patton and Cook, JJ., concur in part and dissent in part.
John T. Patton, J., of the Eighth Appellate District, sitting for Wright, J.
Diane Karpinski, J., of the Eighth Appellate District, sitting for Pfeifer, J.

. See 144 Ohio Laws, Part I, 1566 (effective Sept. 1, 1993); 145 Ohio Laws Part I, 479 (effective Sept. 1,1993).


. Subsequent to oral argument and submission of these causes for our determination, the United States Supreme Court decided United States v. Ursery (1996), 518 U.S. -, 116 S.Ct. 2135, 135 L.Ed.2d 549. In Ursery, the court discussed Halper and its progeny, Austin, supra, and Kurth Ranch, supra.
In Ursery, eight members of the court agreed that, prior to Halper, statutory civil in rem' forfeitures had not been deemed to implicate Double Jeopardy Clause protection, such forfeitures having historically been characterized as “remedial civil sanctions], distinct from potentially punitive in personam civil penalties such as fines.” Id. at -, 116 S.Ct. at 2142, 135 L.Ed.2d at 562. The Ursery court rejected the contention that forfeiture to the government of property used in connection with criminal activities necessarily constitutes a punishment of the former owner for Double Jeopardy Clause purposes. Although the court recognized that civil forfeitures are not per se exempt from the scope of the Double Jeopardy Clause, id. at -, 116 S.Ct. at 2148, 135 L.Ed.2d at 569, fn. 3, it nevertheless held that the civil forfeitures in the cases before it did not constitute punishments for double jeopardy purposes. Id.
Ursery does not control disposition of the causes before us, which do not involve in rem civil forfeitures, but rather administrative suspensions of drivers’ licenses. It remains to be seen whether, the United States Supreme Court will, in future cases, confine application of Ursery solely to civil in rem forfeiture proceedings, or may, conversely, apply it more broadly, thereby minimizing *435the importance of Halper and its progeny as precedent. In either event, we deem our resolution of the causes before us to be independently supported by the Double Jeopardy Clause of the Ohio Constitution.


. See Leduc v. Commonwealth (1995), 421 Mass. 433, 657 N.E.2d 755, citing Mass. G.L. c. 90, Section 24(1)(f); State v. Jones (1995), 340 Md. 235, 240-241, 666 A.2d 128, 130, citing Section 16-205.1 of the Maryland Transportation Article; State v. Talavera (1995), 127 Idaho 700, 702, 905 P.2d 633, 635, citing I.C. Section 18-8002A; State ex rel. Schwartz v. Kennedy (1995), 120 N.M. 619, 630, 904 P.2d 1044, 1055, citing N.M.S.A.1978, Section 66-8-111; State v. Mertz (1995), 258 Kan. 745, 749, 907 P.2d 847, 851, citing K.S.A.1994 Supp. 8-1014; Tench v. Commonwealth (1995), 21 Va.App.200, 462 S.E.2d 922, citing Va.Code Section 46.2-391.2; Nebraska v. Hansen (1996), 249 Neb. 177, 181, 542 N.W.2d 424, 428, citing Neb. R.S. Section 60-6,205(1). Cf. United States v. Imngren (D.C.Va.1995), 914 F.Supp. 1326 (imposition of one-year suspension of driving privileges on military installation pursuant to Army Regulation 190-5 held to constitute “punishment” for double jeopardy purposes); Murphy v. Commonwealth (D.C.Va.1995), 896 F.Supp. 577, 583 (Driver who had been *442issued a seven-day suspension presented “a double jeopardy claim that is colorable, if not compelling.”).